Citation Nr: 1041396	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-36 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  
The Veteran's claim was remanded by the Board in June 2008 and 
June 2009 for further development.  As a result, the Veteran's 
claims file has been transferred to the Appeals Management Center 
(AMC), in Washington, DC.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets any further delay in adjudicating the Veteran's 
increased rating claim.   However, pursuant to the duty to 
assist, this issue must be remanded for further development.

The Veteran was last afforded a comprehensive VA examination for 
his claim for an increased rating for PTSD in November 2008.  At 
that time, the Veteran reported nightmares, intrusive thoughts, 
hyperarousal, hypervigilance, depression, anxiety, and 
sleeplessness.  The examiner noted that the Veteran demonstrated 
avoidance symptoms, as well as social impairment.  At that time, 
the Veteran worked as a forklift operator.  While the Veteran 
reported past on-the-job difficulties, he was working up to 56 
hours per week at the time of the interview.  A Global Assessment 
of Functioning (GAF) score of 53 was provided.  See VA 
examination report, November 6, 2008.  

Following a June 2009 Board remand, additional VA psychiatric 
treatment records were associated with the Veteran's claims file.  
One record, dated September 2010, noted that the Veteran's anger 
and irritability had increased, and that his mood level had 
decreased.  The Veteran also reported a decrease in appetite, a 
decrease in energy, and a decreased interest in activities.  
Flashbacks were also reported.  While it was noted that the 
Veteran was "not really working anymore," the examiner did not 
provide an assessment of the Veteran's current level of 
occupational impairment as a result of his PTSD.  Ultimately, the 
examiner provided a GAF score of 48, reflecting reflect serious 
symptoms or serious impairment in social, occupational or school 
functioning.  See VA treatment report, November 10, 2010; see 
also 38 C.F.R. § 4.130 (2010).  Further, the Veteran, through his 
representative, has asserted that his service connected PTSD 
symptomatology has worsened since the most recent VA examination 
of record, and a new VA examination was requested.  See 
Appellant's Brief, October 14, 2010.  

VA's "duty to assist" requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the current 
level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
As such, the increased rating claim on appeal must be remanded 
for a current, pertinent VA examination to provide findings that 
are consistent with applicable rating criteria, to include all 
necessary testing.  The medical examination must consider the 
records of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric 
examination to determine the current level of 
severity of his service-connected PTSD.  The 
claims folder must be made available to the 
examiner for review before the examination.  
Detailed clinical findings should be reported 
in connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) and an 
explanation as to what the assigned score 
represents.  In addition, the examiner 
should state an opinion as to the degree 
of occupational and social impairment 
caused by the Veteran's service-
connected PTSD.

2.  After completing the above action and any 
other development as may be indicated by any 
response received as a consequence of the 
action taken in the paragraph above, the 
claim should be readjudicated.  If the 
Veteran's claim remains denied, a 
supplemental statement of the case should be 
provided to the Veteran and his 
representative.  After the Veteran has had an 
adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

